SI2-/5
                                ELECTRONIC RECORD




COA#       06-15-00058-CR                           OFFENSE:       OTHER CRIMINAL


           William Robert Parker v. The State
STYLE:     ofTexas                                  COUNTY:        Panola

                       Dismissed for Want of
COA DISPOSITION:       Jurisdiction                 TRIAL COURT:   123rd District Court


DATE: 6/16/15                         Publish: No   TCCASE#:       13,122




                        IN THE COURT OF CRIMINAL APPEALS



         William Robert Parker v. The State
STYLE:   ofTexas                                        CCA#:
                                                                            s/ws*
         PRO SE                         Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:
      F^>en)                                            JUDGE:

DATE: <0l/U/4l>/r                                       SIGNED:                           PC:_

JUDGE:   leUL      JAAA*^                               PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                               ELECTRONIC RECORD